Citation Nr: 0500149	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-20 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent disabling for residuals of a fractured right patella 
prior to November 28, 2000.

2.  Entitlement to an increased rating in excess of 30 
percent disabling for residuals of a fractured right patella 
with total knee replacement, beginning January 1, 2002. 

3.  Entitlement to an increased rating in excess of 10 
percent disabling for residuals of a fractured right index 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from August 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Regional Office that denied increased rating in excess 
of 10 percent for residuals of a fractured right patella 
prior to November 28, 2000, that assigned a 30 percent rating 
for residuals of a fractured right patella post total knee 
replacement beginning January 1, 2002, and that continued a 
rating of 10 percent disabling for residuals of a fractured 
right index finger.

As otherwise noted herein, in November 2000, a total knee 
replacement was undertaken.  During that surgery, and for 1 
year thereafter, a 100 percent rating was assigned.  A 30 
percent rating was assigned following that award.  There is 
no disagreement as to this issue and the discussion herein 
does not otherwise involve the period for which the 100 
percent rating is assigned.


FINDINGS OF FACT

1.  Residuals of right knee fracture were rated as 10 percent 
disabling effective September 13, 1977.  Appellant submitted 
a claim for increased rating on October 1, 1997.   

2.  Residuals of right knee fracture continued to be rated as 
10 percent disabling until appellant had a total knee 
replacement on November 28, 2000.  Appellant received 100 
percent disability during his convalescence from the total 
knee replacement.  The knee has been rated as 30 percent 
disabling since his convalescence ended on January 1, 2002.

3.  Prior to the total knee replacement in November 2000, 
objective manifestations of appellant's right knee disability 
included advanced degenerative arthritis, effusion into the 
knee joint, and tears in the meniscus.  Subjective 
manifestations of his right knee disability during that 
period included pain and instability requiring a leg brace.  
Instability was not noted immediately prior to the knee 
surgery.

4.  Subsequent to the total knee replacement, objective 
manifestations of appellant's right knee disability include 
range of motion of 0 degrees to 95 degrees, with crepitation 
and pain on motion.  Stability is within normal limits.  
Current subjective manifestations of appellant's right knee 
disability include reported pain, swelling, weakness, and 
fatigability of the knee after protracted use.  Instability 
or loosening of the prosthesis has not been shown.

5.  Appellant has a service-connected disability of the right 
index finger, currently defined as fracture, deformity base, 
distal phalanx, right index finger.

6.  Objective manifestations of appellant's right index 
finger disability include arthritic deformity and limited 
range of motion.  Medical evidence shows that arthritis is 
present in all the fingers of the hand.  Subjective 
manifestations of appellant's right index finger disability 
include pain on range of motion, swelling, and tenderness to 
palpation.  

7.  Appellant is right handed.


CONCLUSIONS OF LAW

1.  With resolution or reasonable doubt in appellant's favor, 
the criteria for a disability rating of 20 percent for a 
right knee disability prior to November 28, 2000, have been 
met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Code 5258 (2004).

2.  The criteria for a current disability rating in excess of 
30 percent for right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.71a, Diagnostic Codes 5010, 5055 (2004).

3.  The criteria for a disability rating in excess of 10 
percent for right index finger disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.71a, Diagnostic Codes 5010, 5225 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in October 1997.  
The original rating decision of May 1998, the Statement of 
the Case (SOC) in September 1999, and the Supplemental 
Statement of the Case (SSOC) in July 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant a VCAA duty-to-assist letter 
in July 2003, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant submitted a claim for service connection for a 
fractured right knee in November 1956.  A rating decision 
dated March 1957 granted service connection but rated the 
disability as noncompensable (0 percent disabling).  

In September 1977, appellant submitted a new claim for 
fractured right knee as well as a fractured right index 
finger.  A rating decision dated November 1977 granted 
service connection for the right index finger at a rate of 10 
percent, and continued the noncompensable rating for the 
right knee.  Appellant submitted an appeal in regard to the 
right knee only.  A subsequent rating decision of March 1978 
granted an increased rating of 10 percent for the right knee, 
at which time appellant pronounced himself to be satisfied 
and withdrew his appeal.

Appellant submitted the instant request for increased rating 
for both disabilities in October 1997.  At the time, each 
disability was rated as 10 percent disabling.

Appellant had a VA X-ray of the right knee in January 1998 
that revealed narrowing of the medial and lateral joint space 
and patellofemoral joint spaces, with spurs at the femoral 
condyles and tibial plateau.  There was minimal 
chonrocalcinosis.  No significant interval change was noted 
from the prior study.

Appellant had an MRI of the right knee in January 1998 that 
revealed normal anterior cruciate ligament, posterior 
cruciate ligament, extensor mechanism, and collateral 
ligaments.  The medial meniscus had a complex tear within the 
posterior horn and mucoid degeneration within the anterior 
horn.  There was also mucoid degeneration within the 
posterior horn of the lateral meniscus.  There were 
osteoarthritic changes within the distal femur and proximal 
tibia.  Patellar spurs were noted.  There were cystic changes 
and a bone island within the proximal tibia.  There was 
marked medial compartment narrowing, with thinning and loss 
of the superior and anterior medical articular cartilage.  
There was sclerosis of the posterior medial distal femoral 
condyle.  Cystic changes versus bone bruise were seen within 
the posterior proximal medial tibia.  There was a popliteal 
cyst identified in the soft tissue, with medial and lateral 
posterior component.  Joint effusion was noted.  There was 
chondromalacia patella as manifested by thinning of the 
patellar cartilage.  There was also susceptibility artifact 
seen within the soft tissue anterior to the distal patella.
    
Appellant had a VA X-ray of the right hand in January 1998 
that revealed an old bone fracture with bone remodeling at 
the base of the first metacarpal bone.  No acute fractures 
were noted.  There was mild degenerative arthritis at the 
distal interphalangeal joints of the second, third, fourth, 
and fifth fingers, not just the index finger.

Appellant had a VA joints examination of the right knee in 
January 1998.  Appellant complained of pain and locking that 
had gotten worse in the preceding year.  Prolonged walking 
exacerbated the symptoms, and nothing alleviated the 
symptoms.  Appellant did not use crutches, brace, cane, or 
corrective shoes.  There was no history of dislocation and no 
evidence of inflammatory arthritis.  There was minimal fluid 
in both knees.  There was an old 9.1 cm horizontal surgical 
scar, well healed, at the bottom of the patella.  Range of 
motion of the knee was extension 0 degrees (with pain from 5 
to 0 degrees) and flexion 140 degrees.  There was no 
instability of the knee to manual medial and lateral counter 
pressure.  There was negative draw sign in the right knee.  
The examiner's impression was moderate osteoarthritis and 
minimal chondrocalcuosis.

Appellant had a VA examination of the right hand in January 
1998.  The examiner noted that appellant had a mallet finger 
deformity and could not flex or grab with the index finger.  
The index distal interphalangeal joint had fixed flexion of 
134 degrees, whereas the middle interphalangeal joint had 
flexion of 0 to 108 degrees and the proximal interphalangeal 
joint had flexion of 0 to 110 degrees.  Appellant was able to 
abduct and adduct all fingers normally and could easily touch 
the tips of all fingers easily with his thumb.  The right 
index finger was not able to touch and approximate the median 
transverse fold of the palm, but rather stopped 2.4 cm away.  
The examiner noted good grasping strength with the hand.  The 
examiner's impression was old facture at the base of the 
first metacarpal bone, and mild degenerative arthritis at the 
distal interphalangeal joints of the second, third, fourth, 
and fifth fingers. 

RO issued a rating decision in May 1998 continuing the 
current ratings of 10 percent for both disabilities.  
Appellant submitted a Notice of Disagreement (NOD) in June 
1998.  In support, appellant enclosed a letter written by an 
orthopedic physician at the Brooklyn VA Medical Center and 
dated June 1998.  The letter was apparently written at 
appellant's request to endorse his application for a 
handicapped parking permit.  The letter asserts that 
appellant currently had a neuromuscular condition that 
severely limits mobility, i.e. advanced degenerative 
arthritis of the right knee with effusion, tears of the 
meniscus, Baker's cyst, chondromalcia of the patellar femur, 
and spurs.  The letter asserts that appellant was currently 
wearing a knee brace, that surgery was contemplated, and that 
appellant's condition was permanent.

A letter from Staten Island University Hospital attests that 
appellant underwent total right knee replacement surgery on 
November 28, 2000, and was discharged on December 8, 2000.

Appellant had a VA knee examination in December 2000.  The 
examiner reviewed the C-file and noted appellant's medical 
history, noting that appellant had undergone a total right 
knee replacement three weeks earlier at Staten Island 
University Hospital.  Appellant walked very slowly, with the 
aid of an aluminum walker.  Appellant had a new surgical 
scar.  Appellant's knee circumference was 44.3 cm right 
(compared to 39.8 cm left).  Range of motion of the right 
knee was 33 degrees extension (compared to 0 degrees left 
knee) and 80 degrees flexion (compared to 134 degrees left 
knee).  The examiner noted the results of the VA MRI in 
January 1998.  The examiner's diagnosis was recent total 
right knee replacement.

Appellant had a VA examination of his right hand in December 
2000.  The examiner reviewed the C-file.  Appellant 
complained of limited motion, pain, and stiffness of the 
right index finger.  Bad weather precipitated flare-ups; pain 
medications alleviated symptoms.  Appellant had no history of 
surgery or further injury, nor any dislocation or 
subluxation.  Appellant was noted to be right handed and to 
have a mallet index finger deformity with swollen 
interphalangeal joints.  Appellant was able to touch the tips 
of all fingers easily with his thumb, and was able to abduct 
and adduct his fingers normally.  All fingers except the 
right index finger were able to approximate the median 
transverse fold of the palm; the right index finger stopped 
2.6 cm from it.  Appellant had good grasping strength with 
the right hand.  The right index finger distal 
interphalangeal joint was fixed at 30 degrees palmar flexion.  
The right index finger interphalangeal joint extended to 0 
degrees and flexed to 88 degrees; the right finger 
metacarpophalangeal joint extended to 0 degrees and flexed to 
60 degrees.  Circumference of the joints of the right index 
finger were 6.7 cm for the proximal interphalangeal joint 
(compared to 6.4 left index finger), 5.8 cm middle phalangeal 
joint (compared to 5.6 cm left index finger), and 5.6 cm 
distal phalangeal joint (compared to 5.0 cm left index 
finger).  The examiner noted the results of previous X-rays.  
The examiner's diagnosis was degenerative arthritis of the 
first carpometacarpal joints, old chip fracture at the fist 
interphalangeal joint, and degenerative arthritis of the 
second and third interphalangeal joints.  

Appellant had a VA orthopedic examination in July 2002.  
Appellant complained of stiffness and pain in the right knee 
and of swelling in the right index finger.  In regard to the 
knee, appellant reported that negotiating stairs and 
excessive activities precipitated flare-ups.  Appellant 
reported that he could ambulate without assistive devices for 
five to six blocks and that he was independent in the 
activities of daily living.  Appellant reported using a 
straight cane, but rarely.  Appellant reported occasional 
right knee instability as well as pain and lack of endurance.  
Range of motion was 0 to 95 degrees, with crepitus (left knee 
was 0 to 130 degrees).  The examiner noted mildly decreased 
right quadriceps motor power (4+ out of 5).  Stability was 
within normal limits.  The examiner's diagnosis was right 
total knee replacement secondary to post-traumatic arthritis. 

In regard to the right index finger, appellant complained of 
pain with range of motion.  There was tenderness at the right 
index distal interphalangeal joint and tenderness on 
palpitation and with range of motion.  The examiner noted 
arthritis deformity of the index distal phalangeal joint.  
Appellant was unable to approximate the right index finger to 
the palm (there was an observed lag of 2 inches).  The 
examiner's diagnosis was post-traumatic osteoarthritis of the 
right hand. 

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Traumatic arthritis (Diagnostic Code 5010) when substantiated 
by X-rays is rated as degenerative arthritis.  Degenerative 
arthritis (Diagnostic Code 5003) is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as follows.  Special 
considerations apply in the absence of limitation of motion, 
or when the limitation of motion is noncompensable, but as 
noted below both disabilities have compensable limitation of 
motion and the special considerations accordingly do not 
apply. 

Evaluation of right knee disability prior to total knee 
replacement

Appellant's right knee disability prior to total knee 
replacement was rated under Diagnostic Code 5257 (other 
impairment of the knee).  Alternative codes for application 
are Diagnostic Codes 5258 (dislocation of semilunar 
cartilage), 5260 (limitation of flexion of the leg) and 5261 
(limitation of extension of the leg).  Diagnostic Codes 5256 
(ankylosis of the knee), 5262 (impairment of tibia and 
fibula), and 5263 (genu recurvatum) are not for application 
because medical evidence does not show that appellant had 
those conditions during the period in question. 

The rating criteria for Diagnostic Code 5257 (other 
impairment of the knee) are as follows: 10 percent for slight 
recurrent subluxation or lateral instability, 20 percent for 
moderate recurrent subluxation or lateral instability, and 30 
percent for severe subluxation or lateral instability.  The 
VA medical examiner in January 1998 noted that there were no 
episodes of dislocation and no instability to manual medial 
and lateral counterpressure.  Appellant is accordingly not 
entitled to a compensable rating under this code.     

Diagnostic Code 5258 (dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint) has one rating: 20 percent.  The letter from VA 
physician Dr. S.P in June 1998 shows that appellant had 
effusion and tears or the meniscus and that appellant wore a 
brace.  The VA MRI report from January 1998 also confirms 
effusion into the joint.  The Board accordingly finds that 
appellant is entitled to a rating of 20 percent under 
Diagnostic Code 5258 prior to the knee replacement surgery.   
 
The rating criteria for Diagnostic Code 5260 (limitation of 
flexion of the leg) are as follows: 0 percent for flexion 
limited to 60 degrees, 10 percent for flexion limited to 45 
degrees, 20 percent for flexion limited to 30 degrees, and 30 
percent for flexion limited to 15 degrees.  Since the VA 
examination in January 1998 showed flexion to 140 degrees, 
appellant is not entitled to a compensable rating for 
limitation of motion under this code.

The rating criteria for Diagnostic Code 5261 (limitation of 
extension of the leg) are as follows: 0 percent for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for extension limited to 15 degrees, 30 
percent for extension limited to 20 degrees, 40 percent for 
extension limited to 30 degrees, and 50 percent for extension 
limited to 45 degrees.  Since the VA examination in January 
1998 showed extension to 0 degrees (with pain from 5 degrees 
to 0 degrees), appellant is not entitled to a compensable 
rating for limitation of motion under this code. 

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  In this case, there was pain on extension 
between 0 degrees and 5 degrees, so the precedent of 
Lichtenfels requires a rating of at least 10 percent.  Since 
the Board has found that appellant is entitled to a rating of 
20 percent under Diagnostic Code 5258, the precedent of 
Lichtenfels has been satisfied.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected right knee 
disability during the period in question more closely 
approximated the criteria supporting a higher rating of 20 
percent, and the doctrine of reasonable doubt applies. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question, or of significant impact on employment to 
a degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.

Evaluation of right knee disability after total knee 
replacement

Appellant's right knee disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (prosthetic replacement of the knee joint) (2004).  
Under this diagnostic code, 30 percent is the minimum rating.  
Chronic residuals, consisting of severely painful motion or 
weakness in the affected extremity, are rated at 60 percent.  
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to diagnostic codes 
5256, 5261, or 5262.

The most recent medical evidence of record does not show that 
appellant has severe painful motion or weakness, so the 60 
percent rating is not warranted, and the disability must be 
rated by analogy under under the criteria of diagnostic codes 
5256, 5261, or 5262.  Similarly, there is no evidence of 
loosening of the prosthesis, nor is there evidence of 
instability.

The criteria of diagnostic code 5256 (ankylosis of the knee) 
are as follows: 30 percent for favorable angle in full 
extension, or slight flexion between 0 degrees and 10 
degrees; 40 percent for ankylosis in flexion between 10 
degrees and 20 degrees; 50 percent for ankylosis in flexion 
between 20 degrees and 45 degrees, and 60 percent for 
extremely unfavorable ankylosis, or ankylosis in flexion at 
an angle of 45 degrees or more.  Applying these criteria to 
appellant's most recent examination, appellant is not 
entitled to a compensable rating under this diagnostic code, 
since his flexion is to 95 degrees and his knee is not 
ankylosed.   

The criteria for diagnostic code 5261 (limitation in 
extension of the leg) are as follows: 0 percent for extension 
limited to 5 degrees; 10 percent for extension limited to 10 
degrees; 20 percent for extension limited to 15 degrees; 30 
percent for extension limited to 20 degrees; 40 percent for 
extension limited to 30 degrees; and 50 percent for extension 
limited to 45 degrees.  Applying these criteria to apellant's 
most recent examination, appellant is not entitled to a 
compensable rating under this diagnostic code, since he is 
able to extend his leg to 0 degrees (normal extension).

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 10 percent with slight knee 
or ankle instability; 20 percent with moderate knee and ankle 
disability; 30 percent with marked knee or ankle disability; 
and 40 percent for nonunion of the tibia and fibula, with 
loose motion, requiring brace.  Applying these criteria to 
appellant's most recent examination, appellant is not 
entitled to a compensable rating under this diagnostic code.  
There is no evidence of any impairment of the tibia and 
fibula, and stability.  

Based on the schedular criteria discussed above, the Board 
finds that appellant is entitled to not more than 30 percent, 
his current rating, under Diagnostic Code 5055.

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  There is competent medical 
evidence that appellant has arthritis in the right knee.  
However, Diagnostic Code 5055 is based on limitation of 
motion, so a separate disability rating is not appropriate.

Painful motion due to arthritis is deemed to be limitation of 
motion and is entitled to a minimum rating of 10 percent per 
joint, even if there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Functional loss due to 
pain or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2004).  In this case, there is painful motion 
evidenced by the visible behavior of appellant on 
examination, but the current rating of 30 percent provides 
the requisite compensation.  The Board accordingly finds that 
the precedent of Lichtenfels has been satisfied.

The Board considered whether application of any other 
diagnostic code would be more appropriate for appellant's 
symptoms or result in a more favorable rating for the 
appellant.  The current diagnostic code perfectly describes 
the nature of appellant's disability (total knee replacement) 
and is the most appropriate.  The Board notes that 
appellant's condition could arguably be rated under 
Diagnostic Code 5257 (other impairment of the knee), but the 
highest schedular rating is 30 percent and would present no 
advantage to appellant; also, the rating criteria for that 
diagnostic code are based on recurrent subluxation or lateral 
instability, and those symptoms are not shown.

Consideration has also been given to the residual scarring.  
The VA medical examination in December 2000, three weeks 
after appellant's total knee replacement, cited new surgical 
scars, but there is no mention of scarring in the VA medical 
examination of July 2003.  The Board accordingly has no basis 
on which to assign a separate compensable rating for 
scarring.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected right knee 
disability more closely approximate the criteria supporting 
the current rating of 30 percent, and the doctrine of 
reasonable doubt does not apply. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization, or of 
significant impact on employment to a degree not envisioned 
by the rating schedule.  The application of the regular 
schedular provisions is therefore not shown to be 
impractical, and extraschedular rating is not appropriate in 
this case.

Evaluation of right index finger disability

Appellant's right index finger disability is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5225 (ankylosis of the index finger), under which 10 
percent is the only possible rating.  The disability could be 
rated under Diagnostic Code 5229 (limitation of motion of the 
index finger), but again the only possible rating is 10 
percent.  Both diagnostic codes contain notes that require 
consideration whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with the overall function of the hand.  In this 
case, there is no evidence that appellant's right index 
finger is so painful or non-functional that it should be 
equated to amputation, nor is there evidence that the right 
index finger disability causes impairment of the other 
fingers or of the hand.

Appellant has been noted to have arthritis, not just in this 
finger but also in all the fingers of his hand.  As noted 
above, arthritis may be rated separately if the diagnostic 
code for rating is not based on limitation of motion, but in 
this case all the applicable diagnostic codes are based on 
limitation of motion and a separate rating for arthritis is 
not available.  Also as noted above, painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, but 
appellant has the required minimum of 10 percent and has been 
duly compensated under the schedule.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected right index 
finger disability more closely approximate the criteria 
supporting the current rating of 10 percent, and the doctrine 
of reasonable doubt does not apply. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization, or of 
significant impact on employment to a degree not envisioned 
by the rating schedule.  The application of the regular 
schedular provisions is therefore not shown to be 
impractical, and extraschedular rating is not appropriate in 
this case.



	(CONTINUED ON NEXT PAGE)




ORDER

Increased rating of 20 percent disabling for residuals of a 
fractured right patella prior to November 28, 2000, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  

An increased rating in excess of 30 percent disabling for 
residuals of a fractured right patella with total knee 
replacement after January 1, 2002, is denied.  

An increased rating in excess of 10 percent for residuals of 
a fractured right index finger is denied.

	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


